    Case:19-50355-MJK Doc#:31 Filed:12/26/19 Entered:12/26/19 15:06:18                                Page:1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                     Southern District of Georgia
                                      OFFICE OF THE CLERK
                                                                                              125 Bull Street, Second Floor
Lucinda Rauback                                                                                             P. O. Box 8347
Clerk of Court                                                                                       Savannah, GA 31412
                                                                                                           (912) 650−4100

                                                                                                     Federal Justice Center
Lainie Saul                                                                                         600 James Brown Blvd.
Chief Deputy Clerk                                                                                          P.O. Box 1487
                                                                                                       Augusta, GA 30903
                                                                                                           (706) 823−6000

                                                                                          801 Gloucester Street, Third Floor
                                                                                                    Brunswick, GA 31520
                                                                                                           (912) 280−1376
                                                            December 26, 2019


A. Michelle Hart Ippoliti
McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076

                                                            Re: Gloria L. Reid
                                                            Case #19−50355−MJK
                                                            Docket #19: Motion for Relief from Stay filed by
                                                            Wilmington Savings Fund Society, FSB, as Trustee of
                                                            Stanwich Mortgage Loan Trust A

Dear Mrs. Ippoliti:

On November 20, 2019, a hearing was held on the matter(s) referenced above. At that hearing, an announcement was
made that a consent order was forthcoming. As of today, no order has been received by the Clerk's office.

Please submit the same by January 9, 2020, or the matter(s) will be scheduled for a status hearing.

If you have any questions or concerns, please contact me.


                                                              Sincerely,

                                                              /s/ Leigh Cribbs
                                                              Courtroom Deputy
                                                              (912) 280−1343




GASB−82 (rev 04/18) ELC
